 1   Jesse I. Santana (State Bar No. 132803)
     Santana and Smith Law Firm, P.C.
 2   The Historic Winship Building
 3   500 Second Street
     Yuba City, CA 95991
 4   TEL: (530) 822-9500
     FAX: (530) 751-7910
 5   jesse@santanalaw.net
 6   Attorney for Defendant
 7   Fidel Gomez, Jr.

 8
                                 UNITED STATES DISTRICT COURT
 9
                               EASTERN DISTRICT OF CALIFORNIA
10

11

12    UNITED STATES OF AMERICA,                         No. 2:18-CR-0233 WBS
           Plaintiff,
13                                                      [PROPOSED] ORDER GRANTING
             v.                                         DEFENDANT FIDEL GOMEZ JR.’S EX
14                                                      PARTE APPLICATION FOR
      FIDEL GOMEZ, JR.,                                 MODIFICATION OF PRETRIAL
15                                                      CONDITIONS OF RELEASE TO REMOVE
             Defendant.                                 ELECTRONIC MONITORING (CURFEW)
16                                                      AND THIRD PARTY CUSTODIAN
                                                        CONDITIONS
17

18          The Court hereby grants Defendant Fidel Gomez Jr.’s ex parte application for
19   modification of pretrial conditions of release so that the Electronic Monitoring (Curfew) and the
20   Third Party Custodian conditions are removed. All of the other pretrial conditions of release will
21   remain in effect.
22

23   Dated: April 1, 2020.

24

25

26

27

28
